DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:
Regarding claim 1, the recited “rotatably fixing belt” should be corrected to “rotatable fixing belt”, the recited “rotatably pressuring member” should be corrected to “rotatable pressuring member”, the recited “continue with each other with providing an inflection point” should be corrected to “continue with each other with an inflection point”, and the recited “than the second curved face” should be corrected to “than a curvature radius of the second curved face”. 
Regarding claim 2, the recited “so that a curvature radius” should be corrected to “so that the curvature radius”. 
Regarding claim 5, the recited “a first curvature radius of the first curved face is appropriately twice a second curvature radius of the second curved face” should be corrected to “the curvature radius of the first curved face is approximately twice the curvature radius of the second curved face”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recited “wherein the first curved face is formed in a parallel straight line to the nip width direction, and a first curvature radius of the first curved face is infinite” renders the claim indefinite since independent claim 1 recites “the first curved face is formed in an arch shape curved to the side of the pressuring member”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikebuchi et al. US 20160223964.
Regarding claim 1, Ikebuchi et al. discloses:

a rotatably fixing belt (21) (FIG. 2) heated by a heat source to heat a toner image formed on a sheet;
a rotatably pressuring member (22) (FIG. 2) pressured to the fixing belt to pressure the sheet passing between the pressuring member and the fixing belt; and
a nip forming member (242) (FIGs. 2 and 4) arranged inside the fixing belt and sandwiching the fixing belt together with the pressuring member to form a fixing nip between the fixing belt and the pressuring member,
wherein the nip forming member is extended in a nip width direction orthogonal to a pressuring direction and a rotational axis direction of the pressuring member (FIGs. 2 and 4), and a pressing face of the nip forming member at a side of the pressuring member has a first curved face (slightly curved face including downstream portion of “A” and upstream portion of “B1”) (FIG. 4) at an upstream side and a second curved face (more curved face immediately downstream of first curved face including middle portion of “B1”) (FIG. 4) at a downstream side in a conveyance direction of the sheet,
the first curved face is formed in an arch shape curved to the side of the pressuring member toward the upstream side in the conveyance direction, and the second curved face is formed in an arch shape curved to the side of the pressuring member toward the downstream side in the conveyance direction (FIG. 4),
the first curved face and the second curved face continue with each other with providing an inflection point (point where first and second curved faces meet) (FIG. 4) near an intersection point of an extending line being in parallel to the pressuring direction and passing through a rotation center (O2) (FIG. 2) of the pressuring member on the pressing face (FIG. 4),
the first curved face is formed to have a curvature radius larger than the second curved face (FIG. 4) (the first curved face is flatter than the second curved face).

wherein the inflection point of the first curved face and the second curved face is arranged at a position shifted from a pressure center, where the pressing face and the extending line are intersected, to the downstream side in the conveyance direction (FIGs. 2 and 4).
Regarding claim 6, Ikebuchi et al. discloses:
wherein the first curved face is formed in a parallel straight line to the nip width direction, and a first curvature radius of the first curved face is infinite (the upstream portion A is a planar face formed in a parallel straight line to the nip width direction with an infinite curvature radius) (FIG. 4). 
Regarding claim 7, Ikebuchi et al. discloses:
An image forming apparatus comprising the fixing device according to claim 1 (FIG. 1).

Allowable Subject Matter
Claims 2, 3, and 5 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record does not disclose or suggest the recited “wherein the nip forming member is configured so that a curvature radius of the second curved face is larger than twice a radius of the pressuring member” along with the remaining claim limitations.
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein the inflection point of the first curved face and the second curved face is arranged at a pressure center, where the pressing face and the extending line are intersected” along with the remaining claim limitations.
a first curvature radius of the first curved face is appropriately twice a second curvature radius of the second curved face” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.